NOTE: ThiS order is nonprecedential
United States Court of AppeaIs
  for the Federal Circuit
RONALD SMITH,
Petitioner,
V.
UNITED STATES POSTAL SERVICE,
Respondent.
2011-3184
Petition for review of the Merit Syeten1s Protection
Board in case no. SF0752110001-I-1.
ON MOTION
0 R D E R
Rona1d Smith moves for leave to proceed in forma
pauper1e.
Upon consideration thereof
IT ls ORDERED THAT:
The motion is granted

SMITH V. USPS
2
FoR THE CoURT
,lM] 2 1  /s/ Jan Horba1y
Date
ccc Rona1d S1nith
Jeanne E. Davidson, Esq.
s21
Jan Horba1y
Clerk
FlL
s.s. count 0FEi='i=EALs ron
ms FsnERAL macon
JUL 21 2011
.|AN HORBALY
CLERK
n